DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the coil having two terminals. This argument is not persuasive because figures 1 and 3 of the prior art clearly show the coils having two terminals. Furthermore, it is inherent to a coil in the prior art to have two terminals unless otherwise stated because a coil is a wire that is wound into a coil. The applicant further argues that the prior art does not teach the passive coil being short circuited. This argument is not persuasive because load 10.3 is optional as discussed by Pischinger in the specification (the specification states that “a load 10.3 may also be disposed”). Furthermore, even with a load, the prior art meets the claimed limitations because the claim optionally allows for a resistor (a load is a resistor) to be provided to the coil. 
With respect to claim 9, the applicant argues that: “…More specifically, however, a permanent magnet would affect the scale and direction of the magnetic field lines necessary for the functioning of the braking coils of Pischinger, which require a specific and timed magnetic flux. See Pischinger, col. 3, lines 11-33. Therefore, generating a stronger magnetic flux would interrupt the functioning of the braking coils of Pischinger by producing field lines that would be constantly interacting with the field lines produced by operating coil 2. This in turn would frustrate the operating of operating coil 2 as the power requirements for operating the operating coil 2 would be increased as necessary, rather than reduced as asserted by the Office, to generate the appropriately flux (larger in scale and likely in a different direction) in order to achieve the appropriate holding force and/or actuation of the braking coils. Therefore, Applicant respectfully submits that, because the motivations to modify Pischinger with Reuber would frustrate the purpose and function of Pischinger, there is no apparent reason to modify Pischinger in view of Reuber.” This argument is not persuasive because Reuber already teaches a permanent magnet operating together with a coil. Thus, any interaction between the magnet and the coil does not significantly reduce the device functionality in the same way as in the structure shown by the applicant. Furthermore, adjusting power, size, or any other parameters of the device to adjust for changes to flux levels added by a permanent magnet are routine for one of ordinary skill in the art. Power requirements of the coil are reduced because the permanent magnet holds the anchor to the yoke without using power in the same way as in the invention of the applicant. Therefore there is a clear advantage and motivation to use a permanent magnet as taught by Reuber in the device of Pischinger.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pischinger (US 6066999).
In re claim 1, Pischinger, in figures 1-3, discloses a circuit breaker for low, medium, or high voltage switchgears, comprising: a drive, the drive being provided with a magnetic actuator with a yoke (1), and an anchor (4), wherein at least the yoke or the anchor comprises a movable part, the movable part of the drive is coupled to a movable part of a switch, and the yoke is provided with an actuation coil (2), wherein the actuation coil is configured to be driven actively by activation with electrical energy, and wherein the yoke is provided with at least one passive coil (3), which is coupled with the actuation coil only inductively, wherein two terminals (figures 1 and 3 show two terminals coming from each coil) of each passive coil of the at least one passive coil are directly short-circuited or provided with a resistor, or a diode, or a zenerdiode between the two terminals of each passive coil (the coil is short circuited as shown in figures 1 and 3), and wherein upon actuation of the drive, current flow in the actuation coil is configured to cause a movement of the yoke and anchor towards each other and the current flow in the actuation coil is configured to cause induced current or eddy currents to flow in each passive coil of the at least one passive coil that damps a speed of the movement of the yoke and the anchor towards each other (this is a key functionality of the device and is discussed throughout the specification).
In re claim 2, Pischinger, in figures 1-3, discloses that the passive coil is aligned serially inside the yoke such that magnetic fieldlines generated when a current flows through the actuation coil flow through the center of the passive coil (as seen in figures 1 and 3).
In re claim 3, Pischinger, in figures 1-3, discloses that the passive coil is aligned inside or outside of the active coil such that magnetic fieldlines generated when a current flows through the actuation coil flow through the center of each passive coil of the at least one passive coil (this is inherent to the structure shown in figures 1 and 3).
In re claim 7, the method steps claimed in claim 7 are necessitated by the structure discussed in claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pischinger (US 6066999) in view of Reuber (US 9053882).
In re claim 9, Pischinger teaches all of the claimed limitations except for the permanent manget. Reuber however teaches that it is known in the art to use a permanent magnet (8) in an actuation device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet as taught by Reuber in the device of Pischinger in order to provide a stronger field and reduce power requirements for holding the anchor in a stable position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of permanent prior art is attached in form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837